Exhibit 10.10

August 28, 2008

Wolverine Tube, Inc.

200 Clinton Avenue, Suite 1000

Huntsville, Alabama 35801

Wolverine Joining Technologies, LLC

235 Kilvert Street

Warwick, Rhode Island 02886

Ladies and Gentlemen:

Reference is hereby made to that certain CONSIGNMENT AGREEMENT (the “Consignment
Agreement”), dated as of February 16, 2007, by and between HSBC BANK USA,
NATIONAL ASSOCIATION, a bank organized under the laws of the United States of
America with offices at 452 Fifth Avenue, New York, New York 10018 (“HSBC”); and
WOLVERINE TUBE, INC., a Delaware corporation with its principal place of
business at 200 Clinton Avenue, Suite 1000, Huntsville, Alabama 35801
(“Wolverine Tube”), and WOLVERINE JOINING TECHNOLOGIES, LLC, a Delaware limited
liability company and successor by merger to WOLVERINE JOINING TECHNOLOGIES,
INC., a Delaware corporation with its principal place of business at 235 Kilvert
Street, Warwick, Rhode Island 02886 (“Wolverine Joining”) (Wolverine Tube and
Wolverine Joining are hereinafter sometimes referred to individually as a
“Company” and collectively as the “Companies”). All capitalized terms used
herein without definition shall have the meanings assigned by the Consignment
Agreement.

Paragraph 7.7(a) of the Consignment Agreement provides that the Companies must
comply with all provisions of the Credit Agreement, as amended from time to
time. At the request of the Companies and contingent upon receipt by the
Companies of a corresponding waiver from Wachovia Bank, N.A., HSBC waives any
Events of Default arising under the Consignment Agreement as a result of (a) any
Default or Event of Default (both as defined in the Credit Agreement) arising
under Section 11.1(c)(i) of the Credit Agreement as a result of a violation of
Section 8.3 of the Credit Agreement for the fiscal quarter ending June 29, 2008;
and (b) any Default or Event of Default (both as defined in the Credit
Agreement) arising under Section 11.1(e) of the Credit Agreement as a result of
the occurrence of an amortization event, termination event, event of default or
other similar event under the Permitted Securitization (as defined in the Credit
Agreement) prior to the date of this waiver.

In addition, at the request of the Companies, HSBC waives the Event of Default
(as defined in the Consignment Agreement) resulting from the failure of the
Companies to deliver a copy of Wolverine Tube’s Quarterly Report on Form 10-Q
filed with the United States Securities and Exchange Commission to HSBC within
sixty (60) days after June 29, 2008.



--------------------------------------------------------------------------------

Wolverine Tube, Inc.

Wolverine Joining Technologies, LLC

August 28, 2008

Page 2

HSBC shall not have an obligation hereunder to forbear from legal action or the
exercise of creditor remedies if, after the date hereof, the Companies shall
fail to comply with the provisions of the Consignment Agreement or any other
document evidencing or securing the obligations and indebtedness of the
Companies to HSBC or if there shall be in existence on the date hereof or any
date in the future any other default by the Companies in their obligations to
HSBC. This waiver is made without prejudice to any and all other rights and
remedies HSBC may have under applicable law or under any other document
evidencing or securing any obligation of the Companies to HSBC, except as
expressly limited hereby. In addition, the foregoing waiver is strictly limited
as set forth herein and shall not be construed as a precedent for any other
waiver, including without limitation, any future waiver of the provision listed
herein. The absence of any specific waiver of any of the foregoing Events of
Default on any prior date shall not be construed as a basis for any additional
or other present or future waiver of any provision of the Consignment Agreement
or any document or instrument securing the Consignment Agreement.

This waiver may be executed with one or more counterparts hereof, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

 

Very truly yours, HSBC BANK USA, NATIONAL ASSOCIATION By:  

/s/ John M. Regan

Title:   Vice President

 

Acknowledged and Agreed to: WOLVERINE TUBE, INC. By:  

/s/ David A. Owen

Title:   Chief Financial Officer WOLVERINE JOINING TECHNOLOGIES, LLC By:  

/s/ David A. Owen

Title:   Vice President and Treasurer